Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
               Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 1 of 72 PageID #: 1081

                                                     PlnDue, DsclsDue, RELATED, JNTADMN, LEAD, APPEAL


                                                 U.S. Bankruptcy Court
                                         Eastern District of New York (Brooklyn)
                                          Bankruptcy Petition #: 1-18-40816-nhl
                                                                                           Date filed:   02/14/2018
          Assigned to: Nancy Hershey Lord                                                341 meeting:    03/23/2018
          Chapter 11                                                     Deadline for filing claims:     09/07/2018
          Voluntary                                                Deadline for filing claims (govt.):   09/07/2018
          Asset



          Debtor                                                     represented by J Ted Donovan
          22 Maple Street, LLC, et al,                                              Goldberg Weprin Finkel
          1600 63rd Street                                                          Goldstein LLP
          Brooklyn, NY 11204-2713                                                   1501 Broadway
          KINGS-NY                                                                  22nd Floor
          Tax ID / EIN: XX-XXXXXXX                                                  New York, NY 10036
                                                                                    (212)-301-6943
                                                                                    Fax : (212)-422-6836
                                                                                    Email: Tdonovan@gwfglaw.com

                                                                                     Kevin J Nash
                                                                                     Goldberg Weprin Finkel
                                                                                     Goldstein LLP
                                                                                     1501 Broadway
                                                                                     22nd Floor
                                                                                     New York, NY 10036
                                                                                     (212) 301-6944
                                                                                     Fax : (212) 422-6836
                                                                                     Email: KNash@gwfglaw.com

          Jointly Administered Debtor                                represented by J Ted Donovan
          25 Oriol Drive, LLC,                                                      (See above for address)

          Jointly Administered Debtor                                represented by J Ted Donovan
          59 Coolidge Road, LLC                                                     (See above for address)

          Jointly Administered Debtor                                represented by J Ted Donovan
          20 Kinmonth Road, LLC,                                                    (See above for address)

          U.S. Trustee
          Office of the United States Trustee
          Eastern District of NY (Brooklyn Office)
          U.S. Federal Office Building
          201 Varick Street, Suite 1006
          New York, NY 10014



1 of 17                                                                                                      10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
               Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 2 of 72 PageID #: 1082
          (212) 510-0500


            Filing Date           #                                        Docket Text

                                      1       Chapter 11 Voluntary Petition for Non-Individuals. Fee Amount $1717
                                              Filed by Kevin J Nash on behalf of 22 Maple Street, LLC Chapter 11
                                              Plan due by 06/14/2018. Disclosure Statement due by 06/14/2018.
           02/14/2018                         (Nash, Kevin) (Entered: 02/14/2018)

                                              Receipt of Voluntary Petition (Chapter 11)(1-18-40816) [misc,volp11a]
                                              (1717.00) Filing Fee. Receipt number 16347627. Fee amount 1717.00.
           02/14/2018                         (re: Doc# 1) (U.S. Treasury) (Entered: 02/14/2018)

                                      2       Deficient Filing Chapter 11. Voluntary Petition [Pages 1-8] due by
                                              2/14/2018 to correct NAICS Code. Corporate Ownership Statement
                                              Pursuant to FBR 1007(a)(1) due 2/14/2018. Corporate Disclosure
                                              Statement Pursuant to FBR 1073-3 due 2/14/2018. Disclosure of
                                              Compensation of Attorney for Debtor. 11 U.S.C. § 329 and Fed. R.
                                              Bankr. P. 2016(b) (Official Form 2030) due 2/28/2018. Summary of
                                              Assets and Liabilities for Non-Individuals Official Form 206Sum due
                                              by 2/28/2018. Schedule A/B due 2/28/2018. Schedule G due 2/28/2018.
                                              Schedule H due 2/28/2018. Statement of Financial Affairs Non-Ind
                                              Form 207 due 2/28/2018. Incomplete Filings due by 2/28/2018. (rjl)
                                              Modified on 2/16/2018 to remove Affidavit Pursuant to E.D.N.Y. LBR
           02/14/2018                         1007-4 from entry. (rjl). (Entered: 02/16/2018)

                                              The above case is related to Case Number(s) 13-46782 Keen Equities,
                                              LLC, 18-40515 90 West Street LLC, 18-40817 25 Oriol Drive, LLC,
                                              18-40818 59 Coolidge Road, LLC, 18-40819 20 Kinmonth Road, LLC,
           02/15/2018                         (mna) (Entered: 02/15/2018)

                                              Judge Elizabeth S. Stong removed from the case due to Related Cases,
                                              Judge Reassigned. Judge Nancy Lord added to the case. (mna)
           02/15/2018                         (Entered: 02/15/2018)

                                      3       Meeting of Creditors 341(a) meeting to be held on 3/23/2018 at 12:00
                                              PM at Room 2579, 271-C Cadman Plaza East, Brooklyn, NY. (rjl)
           02/16/2018                         (Entered: 02/16/2018)

                                      4       BNC Certificate of Mailing with Notice of Electronic Filing Notice
           02/18/2018                         Date 02/18/2018. (Admin.) (Entered: 02/19/2018)

                                      5       BNC Certificate of Mailing - Meeting of Creditors Notice Date
           02/18/2018                         02/18/2018. (Admin.) (Entered: 02/19/2018)

                                      6       BNC Certificate of Mailing with Notice of Deficient Filing Notice Date
           02/18/2018                         02/18/2018. (Admin.) (Entered: 02/19/2018)




2 of 17                                                                                                    10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                     Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
             Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 3 of 72 PageID #: 1083

                                     7        Order Scheduling Initial Case Management Conference. Status hearing
                                              to be held on 3/8/2018 at 11:00 AM at Courtroom 3577 (Judge Lord),
          02/19/2018                          Brooklyn, NY. Signed on 2/19/2018 (agh) (Entered: 02/20/2018)

                                     8        Refiled Petition Re: Forms Modernization 2015 (Pgs 1-4)for Non-
                                              Individuals; to correct NAICS Code Filed by J Ted Donovan on behalf
                                              of 22 Maple Street, LLC (RE: related document(s)1 Voluntary Petition
                                              (Chapter 11) filed by Debtor 22 Maple Street, LLC) (Donovan, J)
          02/21/2018                          (Entered: 02/21/2018)

                                     9        BNC Certificate of Mailing with Notice/Order Notice Date 02/22/2018.
          02/22/2018                          (Admin.) (Entered: 02/23/2018)

                                     10       Motion for Kenneth J. Ottaviano to Appear Pro Hac Vice for Capital
                                              Funding, LLC. Fee Amount $150. Filed by Jeff J Friedman on behalf of
          03/05/2018                          Capital Funding, LLC. (Friedman, Jeff) (Entered: 03/05/2018)

                                     11       Motion for Paige Barr Tinkham to Appear Pro Hac Vice for Capital
                                              Funding, LLC. Fee Amount $150. Filed by Jeff J Friedman on behalf of
          03/05/2018                          Capital Funding, LLC. (Friedman, Jeff) (Entered: 03/05/2018)

                                              Receipt of Motion to Appear Pro Hac Vice(1-18-40816-nhl)
                                              [motion,mprohac] ( 150.00) Filing Fee. Receipt number 16409285. Fee
          03/05/2018                          amount 150.00. (re: Doc# 10) (U.S. Treasury) (Entered: 03/05/2018)

                                              Receipt of Motion to Appear Pro Hac Vice(1-18-40816-nhl)
                                              [motion,mprohac] ( 150.00) Filing Fee. Receipt number 16409285. Fee
          03/05/2018                          amount 150.00. (re: Doc# 11) (U.S. Treasury) (Entered: 03/05/2018)

                                              Initial Case Management Hearing Held; Appearances: Rachel
                                              Weinberger (US Trustee), Paige Barr Tinkham (Counsel to Capitla
                                              Funding LLC), Kevin J. Nash (Counsel to Debtor); Hearing Adjourned
                                              to 04/12/2018 at 03:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                              NY.(related document(s): 7 Order Scheduling Initial Case Management
          03/08/2018                          Conference) (ahoward) (Entered: 03/20/2018)

                                     12       Amended Schedule(s), Required Statement(s) and Affidavit Pursuant to
                                              E.D.N.Y. LBR 1009-1(a) Schedule E/F, Fee Amount $31 Filed by J Ted
                                              Donovan on behalf of 22 Maple Street, LLC (Donovan, J) [Incorrect
          03/09/2018                          case number on Page 1]. (Entered: 03/09/2018)

                                     13       Statement , Schedule(s), Statement(s) and Affidavit Pursuant to
                                              E.D.N.Y. LBR 1007-1(b) Schedule A/B, Schedule G, Schedule H, :
                                              Statement of Financial Affairs, Rule 2016-b statement; Rule 7.2
                                              statement, Statement of Corporate Ownership filed., Statement of
                                              Financial Affairs for Non-Individuals (Form 207), Summary of Assets
                                              and Liabilities for Non-Individuals (Form 206Sum) for Non-Individuals
                                              Filed by J Ted Donovan on behalf of 22 Maple Street, LLC (RE: related
          03/09/2018


3 of 17                                                                                                   10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                     Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
             Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 4 of 72 PageID #: 1084

                                              document(s)2 Deficient Filing Chapter 11) (Attachments: # 1 Rule
                                              2016-b disclosure # 2 Rule 7.2 disclosure) (Donovan, J) (Entered:
                                              03/09/2018)

                                              Receipt of Amended Schedule(s), Required Statement(s) and Affidavit
                                              Pursuant to E.D.N.Y. LBR 1009-1(a) (Fee Due)(1-18-40816-nhl)
                                              [misc,aschsfa] ( 31.00) Filing Fee. Receipt number 16427793. Fee
          03/09/2018                          amount 31.00. (re: Doc# 12) (U.S. Treasury) (Entered: 03/09/2018)

                                     14       Order for admission to practice pro hac vice, for Attorney Kenneth J
                                              Ottaviano (Related Doc:10 Motion for Kenneth J. Ottaviano to Appear
                                              Pro Hac Vice for Capital Funding, LLC. Fee Amount $150. Filed by
                                              Jeff J Friedman on behalf of Capital Funding, LLC.). Signed on
          03/10/2018                          3/10/2018. (rjl) (Entered: 03/12/2018)

                                     15       Order for admission to practice pro hac vice for Attorney, Paige Barr
                                              Tinkham (Related Doc:11 Motion for Paige Barr Tinkham to Appear
                                              Pro Hac Vice for Capital Funding, LLC. Fee Amount $150. Filed by
                                              Jeff J Friedman on behalf of Capital Funding, LLC.). Signed on
          03/10/2018                          3/10/2018. (rjl) (Entered: 03/12/2018)

                                     16       Amended Schedule(s), Statement(s) and Affidavit Pursuant to E.D.N.Y.
                                              LBR 1009-1(a) : Local Rule Affidavit (ECF #12) amended to correct
                                              case number and date Filed by J Ted Donovan on behalf of 22 Maple
          03/14/2018                          Street, LLC (Donovan, J) 12. (Entered: 03/14/2018)

                                     17       Motion for Relief from Stay Motion of Capital Funding, LLC for Relief
                                              from the Automatic Stay for Cause. Objections to be filed on April 5,
                                              2018. Fee Amount $181. Filed by Jeff J Friedman on behalf of Capital
                                              Funding, LLC. Hearing scheduled for 4/12/2018 at 03:30 PM,
                                              Courtroom 3577 (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                                              Proposed Order # 4 Certificate of Service) (Friedman, Jeff) (Modified
          03/22/2018                          on 3/23/2018 to include location) (agh). (Entered: 03/22/2018)

                                              Receipt of Motion for Relief From Stay(1-18-40816-nhl)
                                              [motion,mrlfsty] ( 181.00) Filing Fee. Receipt number 16467529. Fee
          03/22/2018                          amount 181.00. (re: Doc# 17) (U.S. Treasury) (Entered: 03/22/2018)

                                     18       Motion for Joint Administration of Case 18-40816 with Case(s)
                                              18-40817, 18-40818, 18-40819 Filed by J Ted Donovan on behalf of 22
                                              Maple Street, LLC. (Attachments: # 1 Proposed Order) (Donovan, J)
          03/22/2018                          (Entered: 03/22/2018)

                                     19       [TO BE RE-DOCKETED WITH CORRECT DOCKET EVENT] -
                                              Affirmation in Support /Notice of Hearing on April 12, 2018 at 3:30
                                              p.m. Filed by J Ted Donovan on behalf of 22 Maple Street, LLC (RE:
                                              related document(s)18 Motion for Joint Administration filed by Debtor
                                              22 Maple Street, LLC) (Donovan, J) Modified on 3/23/2018 (agh).
          03/23/2018                          (Entered: 03/23/2018)


4 of 17                                                                                                     10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                     Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
             Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 5 of 72 PageID #: 1085

                                     20       Amended Notice of Motion/Presentment Filed by J Ted Donovan on
                                              behalf of 22 Maple Street, LLC (RE: related document(s)18 Motion for
                                              Joint Administration filed by Debtor 22 Maple Street, LLC) Hearing
                                              scheduled for 4/12/2018 at 03:30 PM at Courtroom 3577 (Judge Lord),
          03/23/2018                          Brooklyn, NY. (Donovan, J) (Entered: 03/23/2018)

                                     21       Affidavit/Certificate of Service Filed by Jeff J Friedman on behalf of
                                              Capital Funding, LLC (RE: related document(s)14 Order on Motion to
          03/26/2018                          Appear Pro Hac Vice) (Friedman, Jeff) (Entered: 03/26/2018)

                                     22       Affidavit/Certificate of Service Filed by Jeff J Friedman on behalf of
                                              Capital Funding, LLC (RE: related document(s)15 Order on Motion to
          03/26/2018                          Appear Pro Hac Vice) (Friedman, Jeff) (Entered: 03/26/2018)

                                     23       Application to Employ Goldberg Weprin Finkel Goldstein LLP as
                                              Attorneys for the Debtor Filed by J Ted Donovan on behalf of 22 Maple
                                              Street, LLC. (Attachments: # 1 Declaration of Disinterestedness # 2 Lar
                                              Dan Declaration # 3 Proposed Order) (Donovan, J) (Entered:
          03/28/2018                          03/28/2018)

                                     24       Notice of Appearance and Request for Notice Filed by Paige Barr
                                              Tinkham on behalf of Capital Funding, LLC (Tinkham, Paige)
          04/01/2018                          (Entered: 04/01/2018)

                                     25       Letter requesting Court grant extension to time to file objections. Filed
                                              by J Ted Donovan on behalf of 22 Maple Street, LLC (RE: related
                                              document(s)17 Motion for Relief From Stay filed by Creditor Capital
          04/05/2018                          Funding, LLC) (Donovan, J) (Entered: 04/05/2018)

                                     26       Letter of Adjournment: Hearing rescheduled from April 12, 2018 at
                                              3:30 p.m. to April 26, 2018 at 3:30 p.m. All other matters scheduled to
                                              be heard on April 12, 2018 are going forward on April 12. Filed by J
                                              Ted Donovan on behalf of 22 Maple Street, LLC (RE: related
                                              document(s)17 Motion for Relief From Stay filed by Creditor Capital
          04/06/2018                          Funding, LLC) (Donovan, J) (Entered: 04/06/2018)

                                              Adjourned Without Hearing (related document(s): 17 Motion for Relief
                                              From Stay filed by Capital Funding, LLC) Hearing scheduled for
                                              04/26/2018 at 03:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
          04/09/2018                          NY. (ahoward) (Entered: 04/09/2018)

                                     27       Amended Notice of Motion/Presentment . Objections to be filed on
                                              April 19, 2018. Filed by Paige Barr Tinkham on behalf of Capital
                                              Funding, LLC (RE: related document(s)17 Motion for Relief From Stay
                                              filed by Creditor Capital Funding, LLC) Hearing scheduled for
                                              4/26/2018 at 03:30 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
          04/09/2018                          (Tinkham, Paige) (Entered: 04/09/2018)




5 of 17                                                                                                       10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                     Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
             Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 6 of 72 PageID #: 1086

                                     28       Affidavit/Certificate of Service Filed by Paige Barr Tinkham on behalf
                                              of Capital Funding, LLC (RE: related document(s)27 Amended Notice
                                              of Motion/Presentment filed by Creditor Capital Funding, LLC)
          04/09/2018                          (Attachments: # 1 Exhibit) (Tinkham, Paige) (Entered: 04/09/2018)

                                     29       Affidavit/Certificate of Service Filed by J Ted Donovan on behalf of 22
                                              Maple Street, LLC (RE: related document(s)18 Motion for Joint
                                              Administration filed by Debtor 22 Maple Street, LLC, 20 Amended
                                              Notice of Motion/Presentment filed by Debtor 22 Maple Street, LLC)
          04/12/2018                          (Donovan, J) (Entered: 04/12/2018)

                                              Status Hearing Held; Appearances: Kevin J. Nash (Counsel to Debtor),
                                              Marylou Martin (US Trustee); Hearing Adjourned to 04/26/2018 at
                                              03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY(related
                                              document(s): 7 Order Scheduling Initial Case Management Conference)
          04/12/2018                          . (ahoward) (Entered: 04/20/2018)

                                              Hearing Held; Appearances: Kevin J. Nash (Counsel to Debtor),
                                              Marylou Martin (US Trustee); No Opposition; Motion Granted; Order
                                              Submitted. (related document(s): 18 Motion for Joint Administration
          04/12/2018                          filed by 22 Maple Street, LLC) (ahoward) (Entered: 04/20/2018)

                                     30       Notice of Appearance and Request for Notice Filed by John T. Morrier,
                                              Esq on behalf of KCP Advisory Group, LLC (tmg) (Entered:
          04/13/2018                          04/13/2018)

                                     31       Objection Filed by J Ted Donovan on behalf of 22 Maple Street, LLC
                                              (RE: related document(s)17 Motion for Relief From Stay filed by
                                              Creditor Capital Funding, LLC) (Attachments: # 1 Exhibits) (Donovan,
          04/20/2018                          J) (Entered: 04/20/2018)

                                     32       Order Authorizing Retention of Goldberg Weprin Finkel Goldstein LLP
                                              as General Bankruptcy Counsels for the Debtors as of the
                                              commencement of this Chapter 11 case. (RE: related document(s)23
                                              Application to Employ filed by Debtor, 22 Maple Street, LLC). Signed
          04/22/2018                          on 4/22/2018 (rjl) . (Entered: 04/23/2018)

                                     33       Order Granting Motion For Joint Administration on Lead Case:
                                              18-40816-nhl with Member Cases: 18-40817-nhl, 18-40818-nhl,
                                              18-40819-nhl. ORDERED, that the Clerk of the Court is directed to
                                              record all matters in the above-captioned cases on the docket sheet for
                                              22 Maple Street, LLC, Case No. 18-40816-NHL. This case will be
                                              known as the lead case. The other related dockets will so indicate that
                                              future entries will be found on docket 18-40816-NHL; (Related Doc
          04/22/2018                          18) Signed on 4/22/2018. (rjl) (Entered: 04/23/2018)

                                              Rescheduled to 04/26/2018 at 03:30 PM at Courtroom 3577 (Judge
                                              Lord), Brooklyn, NY.(related document(s): 7 Order Scheduling Initial
          04/25/2018                          Case Management Conference) (ahoward) (Entered: 04/25/2018)


6 of 17                                                                                                      10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                     Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
             Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 7 of 72 PageID #: 1087

                                     34       Letter of Adjournment: Hearing rescheduled from April 26, 2018 to
                                              May 31, 2018 at 3:45 p.m. Filed by J Ted Donovan on behalf of 20
                                              Kinmonth Road, LLC,, 22 Maple Street, LLC, et al,, 25 Oriol Drive,
                                              LLC,, 59 Coolidge Road, LLC (RE: related document(s)7 Order
                                              Scheduling Initial Case Management Conference, 17 Motion for Relief
                                              From Stay filed by Creditor Capital Funding, LLC) (Donovan, J)
          04/25/2018                          (Entered: 04/25/2018)

                                              Adjourned Without Hearing (related document(s): 7 Order Scheduling
                                              Initial Case Management Conference) Status hearing to be held on
                                              05/31/2018 at 03:45 PM at Courtroom 3577 (Judge Lord), Brooklyn,
          04/25/2018                          NY. (ahoward) (Entered: 04/25/2018)

                                              Adjourned Without Hearing (related document(s): 17 Motion for Relief
                                              From Stay filed by Capital Funding, LLC) Hearing scheduled for
                                              05/31/2018 at 03:45 PM at Courtroom 3577 (Judge Lord), Brooklyn,
          04/25/2018                          NY. (ahoward) (Entered: 04/25/2018)

                                     35       Monthly Operating Report for Filing Period February 2018. Filed by J
                                              Ted Donovan on behalf of 22 Maple Street, LLC, et al, (Donovan, J)
          04/25/2018                          (Entered: 04/25/2018)

                                     36       Monthly Operating Report for Filing Period February 2018. Filed by J
                                              Ted Donovan on behalf of 25 Oriol Drive, LLC, (Donovan, J) (Entered:
          04/25/2018                          04/25/2018)

                                     37       Monthly Operating Report for Filing Period February 2018. Filed by J
                                              Ted Donovan on behalf of 59 Coolidge Road, LLC (Donovan, J)
          04/25/2018                          (Entered: 04/25/2018)

                                     38       Monthly Operating Report for Filing Period February 2018. Filed by J
                                              Ted Donovan on behalf of 20 Kinmonth Road, LLC, (Donovan, J)
          04/25/2018                          (Entered: 04/25/2018)

                                     39       Monthly Operating Report for Filing Period March 2018. Filed by J Ted
                                              Donovan on behalf of 22 Maple Street, LLC, et al, (Donovan, J)
          04/25/2018                          (Entered: 04/25/2018)

                                     40       Monthly Operating Report for Filing Period March 2018. Filed by J Ted
                                              Donovan on behalf of 25 Oriol Drive, LLC, (Donovan, J) (Entered:
          04/25/2018                          04/25/2018)

                                     41       Monthly Operating Report for Filing Period March 2018. Filed by J Ted
                                              Donovan on behalf of 59 Coolidge Road, LLC (Donovan, J) (Entered:
          04/25/2018                          04/25/2018)

                                     42       Monthly Operating Report for Filing Period March 2018. Filed by J Ted
                                              Donovan on behalf of 20 Kinmonth Road, LLC, (Donovan, J) (Entered:
          04/25/2018


7 of 17                                                                                                   10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                     Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
             Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 8 of 72 PageID #: 1088

                                              04/25/2018)

                                     43       BNC Certificate of Mailing with Notice of Consolidation and Amend
          04/25/2018                          Caption Notice Date 04/25/2018. (Admin.) (Entered: 04/26/2018)

                                     44       Reply Filed by Paige Barr Tinkham on behalf of Capital Funding, LLC
                                              (RE: related document(s)17 Motion for Relief From Stay filed by
                                              Creditor Capital Funding, LLC) (Tinkham, Paige) (Entered:
          05/23/2018                          05/23/2018)

                                     45       Affidavit/Certificate of Service Filed by Paige Barr Tinkham on behalf
                                              of Capital Funding, LLC (RE: related document(s)44 Reply filed by
                                              Creditor Capital Funding, LLC) (Attachments: # 1 Exhibit) (Tinkham,
          05/23/2018                          Paige) (Entered: 05/23/2018)

                                     46       Monthly Operating Report for Filing Period April 2018 Filed by J Ted
                                              Donovan on behalf of 20 Kinmonth Road, LLC, (Donovan, J) (Entered:
          05/30/2018                          05/30/2018)

                                     47       Monthly Operating Report for Filing Period April 2018 Filed by J Ted
                                              Donovan on behalf of 59 Coolidge Road, LLC (Donovan, J) (Entered:
          05/30/2018                          05/30/2018)

                                     48       Monthly Operating Report for Filing Period April 2018 Filed by J Ted
                                              Donovan on behalf of 25 Oriol Drive, LLC, (Donovan, J) (Entered:
          05/30/2018                          05/30/2018)

                                     49       Monthly Operating Report for Filing Period April 2018 Filed by J Ted
                                              Donovan on behalf of 22 Maple Street, LLC, et al, (Donovan, J)
          05/30/2018                          (Entered: 05/30/2018)

                                              Status Hearing Held; Appearances: Kevin J Nasha (Counsel to Debtor),
                                              Nazar Khodorovsky (US Trustee), John T. Morrier (Telephonically -
                                              Counsel to KPC Advisory Group, LLC), Paige Barr Tinkham
                                              (Telephonically - Counsel to Capital Funding LLC); Hearing Adjourned
                                              to 06/21/2018 at 02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                              NY. (related document(s): 7 Order Scheduling Initial Case Management
          05/31/2018                          Conference) (ahoward) (Entered: 06/04/2018)

                                              Hearing Held; Appearances: Kevin J Nasha (Counsel to Debtor), Nazar
                                              Khodorovsky (US Trustee), John T. Morrier (Telephonically - Counsel
                                              to KPC Advisory Group, LLC), Paige Barr Tinkham (Telephonically -
                                              Counsel to Capital Funding LLC); Hearing Adjourned to 06/21/2018 at
                                              02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (related
                                              document(s): 17 Motion for Relief From Stay filed by Capital Funding,
          05/31/2018                          LLC) (ahoward) (Entered: 06/04/2018)

                                     50       Motion to Set Last Day to File Proofs of Claim . Objections to be filed
          06/13/2018


8 of 17                                                                                                      10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl          https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                     Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
             Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 9 of 72 PageID #: 1089

                                              on 6/22/2018. Filed by J Ted Donovan on behalf of 20 Kinmonth Road,
                                              LLC,, 22 Maple Street, LLC, et al,, 25 Oriol Drive, LLC,, 59 Coolidge
                                              Road, LLC. Order to be presented for signature on 6/22/2018.
                                              (Attachments: # 1 Proposed Order # 2 Proposed Notice # 3 Notice of
                                              Presentment) (Donovan, J) (Entered: 06/13/2018)

                                     51       Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and
                                              Disclosure Statement Filed by J Ted Donovan on behalf of 20
                                              Kinmonth Road, LLC,, 22 Maple Street, LLC, et al,, 25 Oriol Drive,
                                              LLC,, 59 Coolidge Road, LLC. Hearing scheduled for 7/12/2018 at
                                              02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
                                              (Attachments: # 1 Notice of Hearing # 2 Declaration of Service)
          06/14/2018                          (Donovan, J) (Entered: 06/14/2018)

                                     52       Letter of Adjournment: Hearing rescheduled from June 21, 2018 to
                                              June 28, 2018 at 4:30 pm. Filed by J Ted Donovan on behalf of 20
                                              Kinmonth Road, LLC,, 22 Maple Street, LLC, et al,, 25 Oriol Drive,
                                              LLC,, 59 Coolidge Road, LLC (RE: related document(s)7 Order
                                              Scheduling Initial Case Management Conference, 17 Motion for Relief
                                              From Stay filed by Creditor Capital Funding, LLC) (Donovan, J)
          06/18/2018                          (Entered: 06/18/2018)

                                              Adjourned Without Hearing (related document(s): 7 Order Scheduling
                                              Initial Case Management Conference) Status hearing to be held on
                                              06/28/2018 at 04:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
          06/18/2018                          NY. (ahoward) (Entered: 06/18/2018)

                                              Adjourned Without Hearing (related document(s): 17 Motion for Relief
                                              From Stay filed by Capital Funding, LLC) Hearing scheduled for
                                              06/28/2018 at 04:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
          06/18/2018                          NY. (ahoward) (Entered: 06/18/2018)

                                     53       Monthly Operating Report for Filing Period May 2018. Filed by J Ted
                                              Donovan on behalf of 20 Kinmonth Road, LLC, (Donovan, J) (Entered:
          06/21/2018                          06/21/2018)

                                     54       Monthly Operating Report for Filing Period May 2018. Filed by J Ted
                                              Donovan on behalf of 22 Maple Street, LLC, et al, (Donovan, J)
          06/21/2018                          (Entered: 06/21/2018)

                                     55       Monthly Operating Report for Filing Period May 2018. Filed by J Ted
                                              Donovan on behalf of 25 Oriol Drive, LLC, (Donovan, J) (Entered:
          06/21/2018                          06/21/2018)

                                     56       Monthly Operating Report for Filing Period May 2018. Filed by J Ted
                                              Donovan on behalf of 59 Coolidge Road, LLC (Donovan, J) (Entered:
          06/21/2018                          06/21/2018)




9 of 17                                                                                                    10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 10 of 72 PageID #: 1090

                                     57       Motion to Sell Property of the Estate Free and Clear of Liens under 11
                                              U.S.C 363(f) . Fee Amount $181., in addition to Motion to
                                              Authorize/Direct approval of bidding procedures and providing certain
                                              protections to the Stalking Horse Bidder. Filed by J Ted Donovan on
                                              behalf of 22 Maple Street, LLC, et al,, 25 Oriol Drive, LLC,, 59
                                              Coolidge Road, LLC. (Attachments: # 1 Exhibit A - Proposed Order # 2
                                              Exhibit B - Asset Purchase Agreement) (Donovan, J) (Entered:
           06/22/2018                         06/22/2018)

                                     58       Motion to Limit Notice /Shorten Time for Hearing. Filed by J Ted
                                              Donovan on behalf of 22 Maple Street, LLC, et al,, 25 Oriol Drive,
                                              LLC,, 59 Coolidge Road, LLC (RE: related document(s)57 Motion to
                                              Sell Property of the Estate Free and Clear of Liens under 11 U.S.C
                                              363(f) filed by Debtor 22 Maple Street, LLC, et al,, Jointly
                                              Administered Debtor 25 Oriol Drive, LLC,, Jointly Administered
                                              Debtor 59 Coolidge Road, LLC, Motion to Authorize/Direct).
           06/22/2018                         (Attachments: # 1 Proposed Order) (Donovan, J) (Entered: 06/22/2018)

                                              Receipt of Motion to Sell Property of the Estate Free and Clear of Liens
                                              under 11 U.S.C 363(f)(1-18-40816-nhl) [motion,msfcl] ( 181.00) Filing
                                              Fee. Receipt number 16809256. Fee amount 181.00. (re: Doc# 57)
           06/22/2018                         (U.S. Treasury) (Entered: 06/22/2018)

                                     59       Order to Schedule Hearing (RE: related document(s)57 Motion to Sell
                                              Property of the Estate Free and Clear of Liens under 11 U.S.C 363(f) .
                                              Fee Amount $181., in addition to Motion to Authorize/Direct approval
                                              of bidding procedures and providing certain protections to the Stalking
                                              Horse Bidder). Signed on 6/22/2018 - Hearing scheduled for 6/28/2018
                                              at 04:30 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (tml)
           06/22/2018                         (Entered: 06/22/2018)

                                     60       Affidavit/Certificate of Service Filed by J Ted Donovan on behalf of 22
                                              Maple Street, LLC, et al,, 25 Oriol Drive, LLC,, 59 Coolidge Road,
                                              LLC (RE: related document(s)59 Order to Schedule Hearing (Generic))
           06/25/2018                         (Donovan, J) (Entered: 06/25/2018)

                                     61       Statement /Revised proposed order approving bidding procedures (See
                                              ECF #57). Filed by J Ted Donovan on behalf of 22 Maple Street, LLC,
                                              et al,, 25 Oriol Drive, LLC,, 59 Coolidge Road, LLC (Donovan, J) 57.
           06/28/2018                         (Entered: 06/28/2018)

                                              Adjourned Without Hearing (related document(s): 51 Motion to
                                              Extend/Limit Exclusivity Period filed by 20 Kinmonth Road, LLC,, 22
                                              Maple Street, LLC, et al,, 25 Oriol Drive, LLC,, 59 Coolidge Road,
                                              LLC) Hearing scheduled for 07/30/2018 at 10:30 AM at Courtroom
           06/28/2018                         3577 (Judge Lord), Brooklyn, NY. (ahoward) (Entered: 06/28/2018)

                                              Hearing Held; Appearances: Paige Barr Tinkham (Counsel to Capital
           06/28/2018                         Funding LLC), Kevin J. Nash (Counsel to Debtors), Marylou Martin



10 of 17                                                                                                    10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 11 of 72 PageID #: 1091

                                              (US Trustee); Hearing Adjourned to 07/30/2018 at 10:30 AM at
                                              Courtroom 3577 (Judge Lord), Brooklyn, NY. (related document(s): 7
                                              Order Scheduling Initial Case Management Conference) (ahoward)
                                              (Entered: 07/06/2018)

                                              Hearing Held; Appearances: Paige Barr Tinkham (Counsel to Capital
                                              Funding LLC), Kevin J. Nash (Counsel to Debtors), Marylou Martin
                                              (US Trustee); Motion Granted; Submit Order. (related document(s): 57
                                              Motion to Sell Property of the Estate Free and Clear of Liens under 11
                                              U.S.C 363(f) filed by 22 Maple Street, LLC, et al,, 25 Oriol Drive,
                                              LLC,, 59 Coolidge Road, LLC, 59 Order to Schedule Hearing
           06/28/2018                         (Generic)) (ahoward) (Entered: 07/06/2018)

                                              Hearing Held; Appearances: Paige Barr Tinkham (Counsel to Capital
                                              Funding LLC), Kevin J. Nash (Counsel to Debtors), Marylou Martin
                                              (US Trustee); Hearing Adjourned to 07/30/2018 at 10:30 AM at
                                              Courtroom 3577 (Judge Lord), Brooklyn, NY.(related document(s): 17
                                              Motion for Relief From Stay filed by Capital Funding, LLC) (ahoward)
           06/28/2018                         (Entered: 07/06/2018)

                                     62       Order Approving Bid Procedures and Providing Certain Protections to
                                              Stalking Horse Related to the Proposed Sale of the Debtors' Respective
                                              Real Properties and Granting Related Relief. The Bid Deadline is
                                              August 28, 2018 at 4:00PM; The Auction, if necessary under the Bid
                                              Procedures, will be held on September 7, 2018 at 9:00AM; Objections
                                              to the Sale shall be in writing, shall state the basis of such objection
                                              with specificity and shall be filed with the Court, and served so as to be
                                              received on or before September 10, 2018, at 4:00PM; The Sale
                                              Hearing, at which the Debtors shall seek approval of the Successful
                                              Bid, shall be held in this Court on September 12, 2018 at 2:30PM
                                              (Related Doc # 57) (Related Doc # 57) Signed on 7/6/2018.
           07/06/2018                         (Attachments: # 1 Exhibit 1) (vab) (Entered: 07/06/2018)

                                     63       Affidavit/Certificate of Service Filed by J Ted Donovan on behalf of 22
                                              Maple Street, LLC, et al, (RE: related document(s)62 Order on Motion
                                              To Sell Property of the Estate Free and Clear of Liens under 11 U.S.C.
                                              363(f), Order on Motion to Authorize/Direct) (Donovan, J) (Entered:
           07/06/2018                         07/06/2018)

                                     64       Supplemental Affidavit/Certificate of Service Filed by J Ted Donovan
                                              on behalf of 22 Maple Street, LLC, et al, (RE: related document(s)62
                                              Order on Motion To Sell Property of the Estate Free and Clear of Liens
                                              under 11 U.S.C. 363(f), Order on Motion to Authorize/Direct)
           07/16/2018                         (Donovan, J) (Entered: 07/16/2018)

                                     65       Order establishing deadline for filing Proofs of Claim and approving
                                              the form and manner of notice thereof (Related Doc 50) Signed on
                                              7/25/2018. Proofs of Claims due by 9/7/2018 @ 5:00 p.m. Government
           07/25/2018                         Proof of Claim due by 9/7/2018. ( Exhibit) (rjl) (Entered: 07/26/2018)



11 of 17                                                                                                      10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 12 of 72 PageID #: 1092

                                              Hearing to Approve Sale Scheduled for for 9/12/2018 at 02:30 PM at
                                              Courtroom 3577 (Judge Lord), Brooklyn, NY. (RE: related
                                              document(s)62 Order on Motion To Sell Property of the Estate Free and
           07/30/2018                         Clear of Liens under 11 U.S.C. 363(f)) (agh) (Entered: 07/30/2018)

                                              Status Hearing Held; Appearances: Kevin J. Nash (Counsel to Debtors),
                                              Paige Barr Tinkham (Telephonically - Counsel to Capital Funding
                                              LLC), William Curtin (US Trustee); Hearing Adjourned to 08/23/2018
                                              at 11:00 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.related
                                              document(s): 7 Order Scheduling Initial Case Management Conference)
           07/30/2018                         (ahoward) (Entered: 07/31/2018)

                                              Hearing Held;Appearances: Kevin J. Nash (Counsel to Debtors), Paige
                                              Barr Tinkham (Telephonically - Counsel to Capital Funding LLC),
                                              William Curtin (US Trustee); No Opposition; Motion Granted; Submit
                                              Order. (related document(s): 51 Motion to Extend/Limit Exclusivity
                                              Period filed by 20 Kinmonth Road, LLC,, 22 Maple Street, LLC, et al,,
                                              25 Oriol Drive, LLC,, 59 Coolidge Road, LLC) (ahoward) (Entered:
           07/30/2018                         07/31/2018)

                                              Hearing Held; Appearances: Kevin J. Nash (Counsel to Debtors), Paige
                                              Barr Tinkham (Telephonically - Counsel to Capital Funding LLC),
                                              William Curtin (US Trustee); Hearing Adjourned to 08/23/2018 at
                                              11:00 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
                                              document(s): 17 Motion for Relief From Stay filed by Capital Funding,
           07/30/2018                         LLC) (ahoward) (Entered: 07/31/2018)

                                     66       Affidavit/Certificate of Service Filed by J Ted Donovan on behalf of 22
                                              Maple Street, LLC, et al, (RE: related document(s)65 Order on Motion
                                              To Set Last Day to File Proofs of Claim) (Donovan, J) (Entered:
           08/01/2018                         08/01/2018)

                                     67       Application to Employ Blueprint Healthcare Real Estate Advisors LLC
                                              as Real Estate Broker . Objections to be filed on 8/10/2018 at 5:00 p.m..
                                              Filed by J Ted Donovan on behalf of 20 Kinmonth Road, LLC,, 22
                                              Maple Street, LLC, et al,, 25 Oriol Drive, LLC,, 59 Coolidge Road,
                                              LLC. Order to be presented for signature on 8/13/2018. (Attachments: #
                                              1 Declaration of Disinterestedness # 2 Declaration of Disinterestedness
                                              (Exhibit A) # 3 Declaration of Disinterestedness (Exhibit B) # 4
                                              Proposed Order # 5 Notice of Presentment) (Donovan, J) (Entered:
           08/02/2018                         08/02/2018)

                                     68       Transcript & Notice regarding the hearing held on 03/08/18. Pursuant to
                                              the new policy adopted by the Judicial Conference, transcripts are
                                              available for inspection only at the Office of the Clerk or may be
                                              purchased from the court transcriber. [Please see the court's website for
                                              contact information for the Transcription Service Agency]. (RE: related
                                              document(s) 7 Order Scheduling Initial Case Management Conference).
           08/10/2018                         Notice of Intent to Request Redaction Due By 08/17/2018. Redaction



12 of 17                                                                                                     10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 13 of 72 PageID #: 1093

                                              Request Due By 08/31/2018. Redacted Transcript Submission Due By
                                              09/10/2018. TRANSCRIPT ACCESS WILL BE ELECTRONICALLY
                                              RESTRICTED THROUGH 11/8/2018 AND MAY BE VIEWED AT
                                              THE OFFICE OF THE CLERK. (Compuscribe, Inc) (Entered:
                                              08/10/2018)

                                     69       Order Granting Motion for Extension of the Debtors' Exclusive Periods
                                              to File a Plan of Reorganization and to Solicit Acceptances Thereto
                                              Pursuant to 11 U.S.C. §1121(d)(1). Pursuant to 11 U.S.C. § 1121(d)(1):
                                              (i) the exclusive period during which only the Debtors may file a plan
                                              of reorganization is hereby extended for 90 days from June 14, 2018 to
                                              September 12, 2018; and (ii) the concomitant exclusive period during
                                              which only the Debtors may solicit acceptances or rejections to such
                                              plan of reorganization as may be filed is hereby extended for 90 days
                                              from August 13, 2018 to November 13, 2018 (Related Doc # 51)
                                              Signed on 8/14/2018. Chapter 11 Plan due by 9/12/2018. (cjm)
           08/14/2018                         (Entered: 08/14/2018)

                                     70       BNC Certificate of Mailing with Notice of Filing of Official Transcript
           08/15/2018                         (BK) Notice Date 08/15/2018. (Admin.) (Entered: 08/16/2018)

                                     71       Affidavit/Certificate of Service Filed by J Ted Donovan on behalf of 20
                                              Kinmonth Road, LLC,, 22 Maple Street, LLC, et al,, 25 Oriol Drive,
                                              LLC,, 59 Coolidge Road, LLC (RE: related document(s)67 Application
                                              to Employ filed by Debtor 22 Maple Street, LLC, et al,, Jointly
                                              Administered Debtor 25 Oriol Drive, LLC,, Jointly Administered
                                              Debtor 59 Coolidge Road, LLC, Jointly Administered Debtor 20
           08/16/2018                         Kinmonth Road, LLC,) (Donovan, J) (Entered: 08/16/2018)

                                     72       Monthly Operating Report for Filing Period June 2018 Filed by J Ted
                                              Donovan on behalf of 20 Kinmonth Road, LLC, (Donovan, J) (Entered:
           08/22/2018                         08/22/2018)

                                     73       Monthly Operating Report for Filing Period June 2018 Filed by J Ted
                                              Donovan on behalf of 22 Maple Street, LLC, et al, (Donovan, J)
           08/22/2018                         (Entered: 08/22/2018)

                                     74       Monthly Operating Report for Filing Period June 2018 Filed by J Ted
                                              Donovan on behalf of 59 Coolidge Road, LLC (Donovan, J) (Entered:
           08/22/2018                         08/22/2018)

                                     75       Monthly Operating Report for Filing Period July 2018 Filed by J Ted
                                              Donovan on behalf of 20 Kinmonth Road, LLC, (Donovan, J) (Entered:
           08/22/2018                         08/22/2018)

                                     76       Monthly Operating Report for Filing Period July 2018 Filed by J Ted
                                              Donovan on behalf of 25 Oriol Drive, LLC, (Donovan, J) (Entered:
           08/22/2018                         08/22/2018)



13 of 17                                                                                                    10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 14 of 72 PageID #: 1094

                                     77       Monthly Operating Report for Filing Period July 2018 Filed by J Ted
                                              Donovan on behalf of 22 Maple Street, LLC, et al, (Donovan, J)
           08/22/2018                         (Entered: 08/22/2018)

                                              Adjourned Without Hearing (related document(s): 7 Order Scheduling
                                              Initial Case Management Conference) Status hearing to be held on
                                              09/12/2018 at 02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           08/22/2018                         NY. (ahoward) (Entered: 08/22/2018)

                                              Adjourned Without Hearing (related document(s): 17 Motion for Relief
                                              From Stay filed by Capital Funding, LLC) Hearing scheduled for
                                              09/12/2018 at 02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
           08/22/2018                         NY. (ahoward) (Entered: 08/22/2018)

                                     78       Letter of Adjournment: Hearing rescheduled from 8/23/2018 at 11:00
                                              a.m. to 9/12/2018 at 2:30 p.m. Filed by Paige Barr Tinkham on behalf
           08/22/2018                         of Capital Funding, LLC (Tinkham, Paige) (Entered: 08/22/2018)

                                     79       Order authorizing Debtor's retention of Blueprint Healthcare Real
                                              Estate Advisors as Real Estate Broker (Related Doc # 67) Signed on
           08/22/2018                         8/22/2018. (rjl) (Entered: 08/23/2018)

                                     80       Statement /Notice of Auction Results. Filed by J Ted Donovan on behalf
                                              of 22 Maple Street, LLC, et al,, 25 Oriol Drive, LLC,, 59 Coolidge
                                              Road, LLC (Attachments: # 1 Exhibit A) (Donovan, J) (Entered:
           09/07/2018                         09/07/2018)

                                     81       Objection to Sale Motion Filed by Mark A. Frankel on behalf of Zisha
                                              Lipshutz (RE: related document(s)57 Motion to Sell Property of the
                                              Estate Free and Clear of Liens under 11 U.S.C 363(f) filed by Debtor
                                              22 Maple Street, LLC, et al,, Jointly Administered Debtor 25 Oriol
                                              Drive, LLC,, Jointly Administered Debtor 59 Coolidge Road, LLC,
                                              Motion to Authorize/Direct, 62 Order on Motion To Sell Property of the
                                              Estate Free and Clear of Liens under 11 U.S.C. 363(f), Order on Motion
                                              to Authorize/Direct, 80 Statement filed by Debtor 22 Maple Street,
                                              LLC, et al,, Jointly Administered Debtor 25 Oriol Drive, LLC,, Jointly
                                              Administered Debtor 59 Coolidge Road, LLC) (Frankel, Mark)
           09/09/2018                         (Entered: 09/09/2018)

                                     82       Reply Filed by Paige Barr Tinkham on behalf of Capital Funding, LLC
                                              (RE: related document(s)81 Objection filed by Creditor Zisha Lipshutz)
                                              (Attachments: # 1 Exhibit A # 2 Exhibit B) (Tinkham, Paige) (Entered:
           09/11/2018                         09/11/2018)

                                              Hearing Held; Appearances: Kevin J. Nash (Counsel to Debtors), John
                                              T. Morrier (Counsel to KPC Advisory Group, LLC), Paige Barr
                                              Tinkham (Counsel to Capital Funding, LLC), William Curtin
                                              (Telephonically - US Trustee), Mark A. Frankel (Counsel to Zisha
           09/12/2018                         Lipshutz), Steven Thomas (Consultant); Based on the entire record, the


14 of 17                                                                                                   10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 15 of 72 PageID #: 1095

                                              objection is overruled and the sale is approved to the highest and best
                                              offer; Circulate and Submit Order. (related document(s): 58 Motion to
                                              Limit Notice filed by 22 Maple Street, LLC, et al,, 25 Oriol Drive,
                                              LLC,, 59 Coolidge Road, LLC, 62 Order on Motion To Sell Property of
                                              the Estate Free and Clear of Liens under 11 U.S.C. 363(f)) (ahoward)
                                              (Entered: 09/18/2018)

                                              Status Hearing Held; Appearances: Kevin J. Nash (Counsel to Debtors),
                                              John T. Morrier (Counsel to KPC Advisory Group, LLC), Paige Barr
                                              Tinkham (Counsel to Capital Funding, LLC), William Curtin
                                              (Telephonically - US Trustee), Mark A. Frankel (Counsel to Zisha
                                              Lipshutz), Steven Thomas (Consultant); Hearing Adjourned to
                                              12/13/2018 at 02:30 PM at Courtroom 3577 (Judge Lord), Brooklyn,
                                              NY.(related document(s): 7 Order Scheduling Initial Case Management
           09/12/2018                         Conference) (ahoward) (Entered: 09/18/2018)

                                              Hearing Held; Appearances: Kevin J. Nash (Counsel to Debtors), John
                                              T. Morrier (Counsel to KPC Advisory Group, LLC), Paige Barr
                                              Tinkham (Counsel to Capital Funding, LLC), William Curtin
                                              (Telephonically - US Trustee), Mark A. Frankel (Counsel to Zisha
                                              Lipshutz), Steven Thomas (Consultant); Marked Off. (related
                                              document(s): 17 Motion for Relief From Stay filed by Capital Funding,
           09/12/2018                         LLC) (ahoward) (Entered: 09/18/2018)

                                     83       Order (A) approving and authorizing sale of substantially all of the
                                              Debtor's assets pursuant to the successful bidder's asset purchase
                                              agreement, free and clear of all liens, claims, encumbrances and other
                                              interests and (B) granting related relief. (RE: related document(s)57
                                              Motion to Sell Property of the Estate Free and Clear of Liens under 11
                                              U.S.C 363(f) filed by Debtor 22 Maple Street, LLC, et al,, Jointly
                                              Administered Debtor 25 Oriol Drive, LLC,, Jointly Administered
                                              Debtor 59 Coolidge Road, LLC, Motion to Authorize/Direct). Signed
           09/21/2018                         on 9/21/2018 (rjl) (Entered: 09/24/2018)

                                     84       Notice of Appearance and Request for Notice Filed by William J.
                                              Hanlon on behalf of Blue Cross and Blue Shield of Massachusetts, Inc.
           09/25/2018                         (Hanlon, William) (Entered: 09/25/2018)

                                     85       Affidavit/Certificate of Service Filed by William J. Hanlon on behalf of
                                              Blue Cross and Blue Shield of Massachusetts, Inc. (RE: related
                                              document(s)84 Notice of Appearance filed by Interested Party Blue
                                              Cross and Blue Shield of Massachusetts, Inc.) (Hanlon, William)
           09/25/2018                         (Entered: 09/25/2018)

                                     86       Notice of Appeal to District Court. . Fee Amount $298 Filed by Mark
                                              A. Frankel on behalf of Zisha Lipshutz (RE: related document(s)83
                                              Generic Order). Appellant Designation due by 10/9/2018. Transmission
                                              of Designation Due by 10/25/2018. (Frankel, Mark) (Entered:
           09/25/2018                         09/25/2018)



15 of 17                                                                                                    10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 16 of 72 PageID #: 1096

                                              Receipt of Notice of Appeal(1-18-40816-nhl) [appeal,ntcapl] ( 298.00)
                                              Filing Fee. Receipt number 17144543. Fee amount 298.00. (re: Doc#
           09/25/2018                         86) (U.S. Treasury) (Entered: 09/25/2018)

                                     87       Notice to Parties of requirements, deadlines (RE: related document(s)86
                                              Notice of Appeal filed by Creditor Zisha Lipshutz) (rjl) (Entered:
           09/26/2018                         09/26/2018)

                                     88       Transmittal of Notice of Appeal to District Court (RE: related
                                              document(s)86 Notice of Appeal filed by Creditor Zisha Lipshutz) (rjl)
           09/26/2018                         (Entered: 09/26/2018)

                                     89       Transcript & Notice regarding the hearing held on 09/12/18. Pursuant to
                                              the new policy adopted by the Judicial Conference, transcripts are
                                              available for inspection only at the Office of the Clerk or may be
                                              purchased from the court transcriber. [Please see the court's website for
                                              contact information for the Transcription Service Agency]. (RE: related
                                              document(s) 7 Order Scheduling Initial Case Management Conference,
                                              17 Motion for Relief From Stay, 62 Order on Motion To Sell Property
                                              of the Estate Free and Clear of Liens under 11 U.S.C. 363(f), Order on
                                              Motion to Authorize/Direct). Notice of Intent to Request Redaction Due
                                              By 10/3/2018. Redaction Request Due By 10/17/2018. Redacted
                                              Transcript Submission Due By 10/29/2018. TRANSCRIPT ACCESS
                                              WILL BE ELECTRONICALLY RESTRICTED THROUGH
                                              12/26/2018 AND MAY BE VIEWED AT THE OFFICE OF THE
           09/26/2018                         CLERK. (Veritext) (Entered: 09/26/2018)

                                     90       Notice of Docketing Record on Appeal to District Court. Civil Action
                                              Number: 18-cv-05412-WFK, District Court Judge William F Kuntz
                                              assigned. (RE: related document(s)86 Notice of Appeal filed by
           09/28/2018                         Creditor Zisha Lipshutz) (rjl) (Entered: 09/28/2018)

                                     91       BNC Certificate of Mailing with Notice/Order Notice Date 09/28/2018.
           09/28/2018                         (Admin.) (Entered: 09/29/2018)

                                     92       BNC Certificate of Mailing with Application/Notice/Order Notice Date
           09/28/2018                         09/28/2018. (Admin.) (Entered: 09/29/2018)

                                     93       BNC Certificate of Mailing with Notice of Filing of Official Transcript
           09/30/2018                         (BK) Notice Date 09/30/2018. (Admin.) (Entered: 10/01/2018)

                                     94       Monthly Operating Report for Filing Period August, 2018 August, 2018
                                              Filed by J Ted Donovan on behalf of 22 Maple Street, LLC, et al,
           10/04/2018                         (Donovan, J) (Entered: 10/04/2018)

                                     95       Monthly Operating Report for Filing Period August, 2018 August, 2018
                                              Filed by J Ted Donovan on behalf of 59 Coolidge Road, LLC
           10/04/2018                         (Donovan, J) (Entered: 10/04/2018)



16 of 17                                                                                                     10/29/2018, 12:14 PM
Live Database: nyeb_liveCase 1-18-40816-nhl            https://ecf.nyeb.circ2.dcn/cgi-bin/DktRpt.pl?734777299855755-L_1_0-1
                                       Doc 100 Filed 10/29/18        Entered 10/29/18 12:31:09
              Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 17 of 72 PageID #: 1097

                                     96       Monthly Operating Report for Filing Period August, 2018 August, 2018
                                              Filed by J Ted Donovan on behalf of 20 Kinmonth Road, LLC,
           10/04/2018                         (Donovan, J) (Entered: 10/04/2018)

                                     97       Monthly Operating Report for Filing Period August, 2018 August, 2018
                                              Filed by J Ted Donovan on behalf of 25 Oriol Drive, LLC, (Donovan,
           10/04/2018                         J) (Entered: 10/04/2018)

                                     98       Appellant Designation of Contents For Inclusion in Record On Appeal
                                              & Statement of Issues Filed by Mark A. Frankel on behalf of Zisha
                                              Lipshutz (RE: related document(s)86 Notice of Appeal filed by Creditor
                                              Zisha Lipshutz). Appellee designation due by 10/23/2018. (Frankel,
           10/09/2018                         Mark) (Entered: 10/09/2018)

                                     99       Transmittal of Additional Record on Appeal to District Court in
                                              reference to Civil Case Number: 18-cv-05412-WFK (RE: related
                                              document(s)86 Notice of Appeal filed by Mark A Frankel on behalf of
                                              Creditor, Zisha Lipshutz, 98 Appellant Designation & Statement of
                                              Issues filed by Creditor Zisha Lipshutz) (Attachments: # 1 Pages
                                              197-300 # 2 Pages 301-588 # 3 Additional Documents Part 2 # 4 Addl
                                              documents Part 2 # 5 Addl documents Part 3) (rjl) (Entered:
           10/29/2018                         10/29/2018)




17 of 17                                                                                                  10/29/2018, 12:14 PM
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 18 of 72 PageID #: 1098




                                                                                    12
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 19 of 72 PageID #: 1099




                                                                                    13
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 20 of 72 PageID #: 1100




                                                                                    14
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 21 of 72 PageID #: 1101




                                                                                    15
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 22 of 72 PageID #: 1102




                                                                                    16
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 23 of 72 PageID #: 1103




                                                                                    17
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 24 of 72 PageID #: 1104




                                                                                    18
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 25 of 72 PageID #: 1105




                                                                                    19
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 26 of 72 PageID #: 1106




                                                                                    20
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 27 of 72 PageID #: 1107




                                                                                    21
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 28 of 72 PageID #: 1108




                                                                                    22
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 29 of 72 PageID #: 1109




                                                                                    23
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 30 of 72 PageID #: 1110




                                                                                    24
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 31 of 72 PageID #: 1111




                                                                                    25
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 32 of 72 PageID #: 1112




                                                                                    26
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 33 of 72 PageID #: 1113




                                                                                    27
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 34 of 72 PageID #: 1114




                                                                                    28
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 35 of 72 PageID #: 1115




                                                                                    29
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 36 of 72 PageID #: 1116




                                                                                    30
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 37 of 72 PageID #: 1117




                                                                                    31
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 38 of 72 PageID #: 1118




                                                                                    32
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 39 of 72 PageID #: 1119




                                                                                    33
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 40 of 72 PageID #: 1120




                                                                                    34
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 41 of 72 PageID #: 1121




                                                                                    35
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 42 of 72 PageID #: 1122




                                                                                    36
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 43 of 72 PageID #: 1123




                                                                                    37
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 44 of 72 PageID #: 1124




                                                                                    38
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 45 of 72 PageID #: 1125




                                                                                    39
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 46 of 72 PageID #: 1126




                                                                                    40
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 47 of 72 PageID #: 1127




                                                                                    41
     Case
       Case1-18-40816-nhl
             1-18-40515-nhl Doc
                              Doc
                                100-1
                                  1 Filed
                                       Filed
                                           01/30/18
                                             10/29/18 Entered
                                                        Entered
                                                              01/30/18
                                                                10/29/18
                                                                       13:07:54
                                                                         12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 48 of 72 PageID #: 1128




                                                                                    42
            Case
              Case1-18-40816-nhl
                    1-18-40515-nhl Doc
                                     Doc
                                       100-1
                                         6 Filed
                                              Filed
                                                  02/04/18
                                                    10/29/18 Entered
                                                               Entered
                                                                     02/05/18
                                                                       10/29/18
                                                                              00:20:14
                                                                                12:31:09
       Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 49 of 72 PageID #: 1129
                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-40515-nhl
90 West       Street LLC                                                                                   Chapter 11
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: dcapers                      Page 1 of 1                          Date Rcvd: Feb 02, 2018
                                      Form ID: 245                       Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 04, 2018.
db              90 West Street LLC,     1600 63rd St,    Brooklyn, NY 11204-2713
smg             NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3719
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,     Bldg. #12, Room 256,
                 Albany, NY 12240-0001
smg            +United States of America,    Secretary of the Treasury,     15th Street & Pennsylvania Ave. NW,
                 Washington, DC 20220-0001
9187433         Avi Lipschutz,    17 Van Winkle Rd,   Monsey, NY 10952-1334
9187434        +Duane Morris LLP,    Attn: Keri Linnea Wintle, Esq.,     100 High St Ste 2400,
                 Boston, MA 02110-1724
9187436         KCP Advisory Group,    2400 District Ave Ste 215,     Burlington, MA 01803-5242
9187437         Larry Lipschutz,    4775 Collins Ave Apt 901,    Miami Beach, FL 33140-5202
9187438         Massachusetts Department of Revenue,     PO Box 9564,    Boston, MA 02114-9564
9187440         Oxford Finance LLC,    Attn: John Toufanian, Esq,     133 N Fairfax St,
                 Alexandria, VA 22314-3229
9187439         Oxford Finance LLC,    Attn: Portfolio Manager,    133 N Fairfax St,    Alexandria, VA 22314-3229
9187441         Treasurer/Tax Collector,    121 Glen Rd,    Wilmington, MA 01887-3500
9187442         Woodbriar Health Center,    90 West St,    Wilmington, MA 01887-3039
9187443         Ziggy Brach,   1600 63rd St,    Brooklyn, NY 11204-2713

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 02 2018 18:33:27
                 NYS Department of Taxation & Finance,   Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Feb 02 2018 18:33:05
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,   New York, NY 10014-9449
9187435         E-mail/Text: cio.bncmail@irs.gov Feb 02 2018 18:33:00     Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Internal Revenue Service,   PO Box 7346,   Philadelphia, PA                    19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 04, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 2, 2018 at the address(es) listed below:
              Kevin J Nash   on behalf of Debtor   90 West Street LLC KNash@gwfglaw.com, jstrauss@gwfglaw.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 2




                                                                                                                                         43
      Case
        Case1-18-40816-nhl
              1-18-40515-nhl Doc
                               Doc
                                 100-1
                                   6 Filed
                                        Filed
                                            02/04/18
                                              10/29/18 Entered
                                                         Entered
                                                               02/05/18
                                                                 10/29/18
                                                                        00:20:14
                                                                          12:31:09
 Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 50 of 72 PageID #: 1130
Information to identify the case:
Debtor
              90 West Street LLC                                        EIN 47−2936006
              Name


United States Bankruptcy Court Eastern District of New York
                                                                        Date case filed for chapter 11 1/30/18
Case number: 1−18−40515−nhl

                        NOTICE OF ELECTRONIC FILING PROCEDURE
                     INFORMATION REGARDING MEETING OF CREDITORS
The above case was filed electronically, and is accessible via the Court's Internet site at
http://www.nyeb.uscourts.gov. In compliance with E.D.N.Y. LBR 9011−1(b) and the court's General Order on
Electronic Filing Procedures ("General Order #559"), whenever any applicable statute, rule or order requires a
document to be signed and the document is electronically filed, the document shall contain an electronic signature or
a scanned copy of the original signature. An electronic signature shall consist of "s/" followed by the first and last
name of the person signing. Security of a password issued to an attorney is the attorney's responsibility. An original
signed copy of all filings shall be maintained in the attorney's file in accordance with General Order #559.

All parties with legal representation must file documents by one of the following methods:

1. INTERNET (Preferred Method): The requirements for filing, viewing and retrieving case documents over the
Internet are: A personal computer running Microsoft Windows; an Internet provider using dial−up or broadband;
Mozilla Firefox or Internet Explorer; Adobe Acrobat to convert word processor formatted documents to portable
document format (PDF); and a document scanner. The URL address is www.nyeb.uscourts.gov. A password is
needed to file documents into this system. Please contact the Court to obtain a password. In addition, a Pacer login is
needed to view or print documents from this system. A Pacer login can be obtained by calling the Pacer Service
Center at 1−800−676−6856 or by visiting their website at http://pacer.psc.uscourts.gov.

2. DISKETTE or CD−ROM/DVD, PDF FORMAT: If you are not equipped or have not registered to file over the
Internet, you must submit your documents on a diskette or CD−ROM/DVD, in PDF format. Adobe Acrobat software
will provide you with the ability to create documents in PDF format; additionally, word processing programs such as
Microsoft Word include a built−in conversion utility. Use a separate flash drive or CD−ROM/DVD for each filing.
Submit the CD−ROM/DVD in an envelope with the case name, case number, type and title of the document, and the
file name on the flash drive or CD−ROM/DVD.

Important Note: If you are an ECF account holder, proofs of claim may be filed over the Internet. If you are
not a current ECF account holder, you may file a proof of claim by going to the Court's website at
http://www.nyeb.uscourts.gov/electronic−filing−proof−claim−epoc and select File a Claim (ePOC). This
application does not require a login and password. You can also file a proof of claim by CD−ROM/DVD or
flash drive.
Adversary Proceedings filed relative to cases assigned to the ECF system will also be assigned to the system.
Documents filed in such proceedings MUST comply with the foregoing electronic filing requirements.

In Chapter 7, 12 and 13 cases, the debtor is responsible for serving a copy of the petition on the trustee appointed in
the case. Refer to the Notice of Meeting of Creditors accompanying this notice for the name and mailing address of
the trustee.

In Chapter 11 cases, the debtor is responsible for serving a copy of the petition on the Internal Revenue Service and
the Securities and Exchange Commission. Refer to the second page of the Notice of Meeting of Creditors
accompanying this notice for their respective addresses.

Parties without legal representation may file documents in paper form, in accordance with procedures set forth in the
court's Local Rules.

Dated: February 2, 2018
                                              For the Court, Robert A. Gavin, Jr., Clerk of Court



             NOTICE TO CHAPTER 7 DEBTORS AND DEBTORS' ATTORNEYS


                                                                                                                          44
       Case
         Case1-18-40816-nhl
               1-18-40515-nhl Doc
                                Doc
                                  100-1
                                    6 Filed
                                         Filed
                                             02/04/18
                                               10/29/18 Entered
                                                          Entered
                                                                02/05/18
                                                                  10/29/18
                                                                         00:20:14
                                                                           12:31:09
  Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 51 of 72 PageID #: 1131


What To Submit Prior To The Meeting Of Creditors
You must submit to the Chapter 7 Trustee assigned to your case the following:

1. A copy of the Chapter 7 petition (complete with all schedules and the statement of financial affairs) which bears a
copy of the Debtor's signature.

Note: The petition should not reflect the Debtor's signature as /s/.

2. Copies of all payment advices (i.e., pay stubs) or other evidence of payment received within 60 days before the
date of the filing of the petition by the Debtor from any employer of the Debtor. (See Bankruptcy Code §
521(a)(1)(iv))
Note: If such payment advices are not available or the Debtor does not have payment advices then the Debtor should
provide the Trustee and file with the Bankruptcy Court a notarized affidavit of the Debtor explaining the
circumstances.

3. A copy of the Federal income tax return (or a transcript of such return) for the most recent tax year ending
immediately before the commencement of the case and for which the Federal income tax return was filed.

Note: The tax return or transcript must be provided to the Chapter 7 Trustee no later than 7 days before the meeting
of creditors. (See Bankruptcy Code § 521(e)(2)(A)(i)) The tax return or transcript should NOT be filed with the
Bankruptcy Court.


The Chapter 7 Trustees request that this information be provided as soon as possible after the petition is filed. The
name and address of the assigned Chapter 7 Trustee appears on the meeting notice.

These requirements do not supersede or replace any of the requirements under the Bankruptcy Code, Bankruptcy
Rules and Local Bankruptcy Rules.



What to bring to the Meeting of Creditors
Each Chapter 7 Debtor should bring to the meeting of creditors: (a) original government issued photo identification
and (b) an original social security card or other original government issued document that reflects the ecurity
numberebtor's social security number.




BLnef.jsp [Notice of Electronic Filing rev. 02/01/17]




                                                                                                                         45
            Case
              Case1-18-40816-nhl
                    1-18-40515-nhl Doc
                                     Doc
                                       100-1
                                         7 Filed
                                              Filed
                                                  02/04/18
                                                    10/29/18 Entered
                                                               Entered
                                                                     02/05/18
                                                                       10/29/18
                                                                              00:20:14
                                                                                12:31:09
       Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 52 of 72 PageID #: 1132
                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-40515-nhl
90 West       Street LLC                                                                                   Chapter 11
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: dcapers                      Page 1 of 1                          Date Rcvd: Feb 02, 2018
                                      Form ID: 309F                      Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 04, 2018.
db              90 West Street LLC,     1600 63rd St,    Brooklyn, NY 11204-2713
smg             NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3719
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,     Bldg. #12, Room 256,
                 Albany, NY 12240-0001
smg            +United States of America,    Secretary of the Treasury,     15th Street & Pennsylvania Ave. NW,
                 Washington, DC 20220-0001
9187433         Avi Lipschutz,    17 Van Winkle Rd,   Monsey, NY 10952-1334
9187434        +Duane Morris LLP,    Attn: Keri Linnea Wintle, Esq.,     100 High St Ste 2400,
                 Boston, MA 02110-1724
9187436         KCP Advisory Group,    2400 District Ave Ste 215,     Burlington, MA 01803-5242
9187437         Larry Lipschutz,    4775 Collins Ave Apt 901,    Miami Beach, FL 33140-5202
9187438         Massachusetts Department of Revenue,     PO Box 9564,    Boston, MA 02114-9564
9187440         Oxford Finance LLC,    Attn: John Toufanian, Esq,     133 N Fairfax St,
                 Alexandria, VA 22314-3229
9187439         Oxford Finance LLC,    Attn: Portfolio Manager,    133 N Fairfax St,    Alexandria, VA 22314-3229
9187441         Treasurer/Tax Collector,    121 Glen Rd,    Wilmington, MA 01887-3500
9187442         Woodbriar Health Center,    90 West St,    Wilmington, MA 01887-3039
9187443         Ziggy Brach,   1600 63rd St,    Brooklyn, NY 11204-2713

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: KNash@gwfglaw.com Feb 02 2018 18:32:52      Kevin J Nash,
                 Goldberg Weprin Finkel Goldstein LLP,    1501 Broadway,   22nd Floor,    New York, NY 10036
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 02 2018 18:33:50
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,   PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Feb 02 2018 18:33:05
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,   New York, NY 10014-9449
9187435         EDI: IRS.COM Feb 02 2018 18:28:00      Internal Revenue Service,   PO Box 7346,
                 Philadelphia, PA 19101-7346
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*              Internal Revenue Service,   PO Box 7346,   Philadelphia, PA                    19101-7346
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 04, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 2, 2018 at the address(es) listed below:
              Kevin J Nash   on behalf of Debtor   90 West Street LLC KNash@gwfglaw.com, jstrauss@gwfglaw.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 2




                                                                                                                                         46
       Case
         Case1-18-40816-nhl
               1-18-40515-nhl Doc
                                Doc
                                  100-1
                                    7 Filed
                                         Filed
                                             02/04/18
                                               10/29/18 Entered
                                                          Entered
                                                                02/05/18
                                                                  10/29/18
                                                                         00:20:14
                                                                           12:31:09
  Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 53 of 72 PageID #: 1133

Information to identify the case:
Debtor
                90 West Street LLC                                                      EIN 47−2936006
                Name


United States Bankruptcy Court Eastern District of New York
                                                                                        Date case filed for chapter 11 1/30/18
Case number: 1−18−40515−nhl


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                 Revised: 12/17


For the debtor(s) listed above, a case has been filed under Chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors(s), including information about the
meeting of creditors and deadlines. Read both pages carefully.

1. Debtor's Full Name                  90 West Street LLC

2. All other names used in the
   last 8 years

3. Address                             1600 63rd St
                                       Brooklyn, NY 11204−2713
                                       Kevin J Nash
                                       Goldberg Weprin Finkel Goldstein LLP                        Contact Phone (212) 301−6944
4. Debtor's Attorney                   1501 Broadway
   Name and address                    22nd Floor                                                  Email: KNash@gwfglaw.com
                                       New York, NY 10036
5. Meeting of Creditors                                                                            Location:
                                       March 5, 2018 at 10:00 AM                                   271−C Cadman Plaza East, Room 2579
                                                                                                   − 2nd Floor, Brooklyn, NY 11201−1800
6. Deadlines                           Deadline to File a Proof of Claim:
   The bankruptcy clerk's office       Proof of Claim must be received by the bankruptcy clerk's office by the following deadline:
   must receive these documents        Notice of deadline will be sent at a later time.
   and any required filing fee by
   the following deadlines.            Deadline to File a Complaint to Determine Dischargeability of Certain Debts:

                                       If § 523(c) applies to your claim and you seek to have it excepted from discharge, your
                                       must start a judicial proceding by filing a complaint by the deadline stated above.

7. Meeting of Creditors                A meeting of creditors is scheduled for the date, time and location listed in #5 of this notice.
                                       The debtor's representative must be present at the meeting to be questioned under oath.
                                       Creditors may attend, but are not required to do so. The meeting may be continued and
                                       concluded at a later date specified in a notice filed with the court. The court, after notice
                                       and a hearing, may order that the United States trustee not convene the meeting if the
                                       debtor has filed a plan for which the debtor solicited acceptances before filing the case.
8. Bankruptcy Clerk's Office           Address of the Bankruptcy Clerk's Office:                    Hours Open:
   Documents in this case may          271−C Cadman Plaza East, Suite 1595                          Monday − Friday 9:00 AM − 4:30 PM
   be filed at this address.           Brooklyn, NY 11201−1800
   You may inspect all records                                                                      Contact Phone (347) 394−1700
   filed in this case at this office   Clerk of the Bankruptcy Court:
   or online at www.pacer.gov.         Robert A. Gavin, Jr.                                         Date: 2/2/18
                                                                                                    For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)               Notice of Chapter 11 Bankruptcy Case                                    page 1




                                                                                                                                                     47
       Case
         Case1-18-40816-nhl
               1-18-40515-nhl Doc
                                Doc
                                  100-1
                                    7 Filed
                                         Filed
                                             02/04/18
                                               10/29/18 Entered
                                                          Entered
                                                                02/05/18
                                                                  10/29/18
                                                                         00:20:14
                                                                           12:31:09
  Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 54 of 72 PageID #: 1134
Debtor 90 West Street LLC                                                                          Case number 1−18−40515−nhl


  9.    Filing a Chapter 11         Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not
        Bankruptcy Case             effective unless the court confirms it. You may receive a copy of the plan and a disclosure
                                    statement telling you about the plan, and you may have the opportunity to vote on the
                                    plan. You will receive notice of the date of the confirmation hearing, and you may object
                                    to confirmation of the plan and attend the confirmation hearing. Unless a trustee is
                                    serving, the debtor will remain in possession of the property and may continue to operate
                                    its business.

  10.    Legal Advice                The staff of the Bankruptcy Clerk's Office cannot give legal advice. To protect your
                                     rights, consult an attorney.

  11. Creditors May Not Take        The filing of the case imposed an automatic stay against most collection activities. This
      Certain Actions               means that creditors generally may not take action to collect debts from the debtors or the
                                    debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish
                                    wages, assert a deficiency, repossess property, or otherwise try to collect from the
                                    debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise.
                                    Creditors who violate the stay can be required to pay actual and punitive damages and
                                    attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
                                    exist at all, although debtors can ask the court to extend or impose a stay.

  12. Discharge of Debts            Confirmation of a chapter 11 plan may result in a discharge of debts, which may include
                                    all or part of your debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may
                                    never try to collect the debt from the debtor except as provided in the plan. If you want to
                                    have a particular debt owed to you excepted from the discharge and § 523(c) applies to
                                    your claim, you must start a judicial proceeding by filing a complaint and paying the filing
                                    fee in the bankruptcy clerk's office by the deadline specified in this notice. (See line 6 for
                                    more information.)

  13. Claims                        A Proof of Claim is a signed statement describing a creditor's claim. A Proof of Claim form
                                    "Official Form 410" can be obtained at the United States Courts Web
                                    site:(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any
                                    Bankruptcy Clerk's Office. If your claim is scheduled and is not listed as disputed,
                                    contingent, or unliquidated, it will be allowed in the amount scheduled unless you filed a
                                    Proof of Claim or you are sent further notice about the claim. Whether or not your claim is
                                    scheduled, you are permitted to file a Proof of Claim. If your claim is not listed at all or if
                                    your claim is listed as disputed, contingent, or unliquidated, then you must file a Proof of
                                    Claim or you might not be paid any money on your claim and may be unable to vote on
                                    the plan. The court has not yet set a deadline to file a Proof of Claim. If a deadline is set,
                                    you will be sent another notice. A secured creditor retains rights in its collateral regardless
                                    of whether that creditor files a Proof of Claim. Filing a Proof of Claim submits the creditor
                                    to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                    example, a secured creditor who files a Proof of Claim may surrender important
                                    nonmonetary rights, including the right to a jury trial.
                                    Do not include this notice with any filing you make with the court.

  14. Option to Receive Notices     1) The Electronic Bankruptcy Noticing (EBN) Program is open to all parties. You can
      Served by the Clerk by        register for EBN at the BNC website ebn.uscourts.gov, or
      Email Instead of by U.S.      2) Debtors can register for DeBN by filing local form "Debtor's Electronic Bankruptcy
      Mail                          Notice Request" with the Clerk of Court. Both options are FREE and allow the Clerk to
                                    quickly send you court−issued notices and orders by email.

  15. Creditors with a Foreign      If you are a creditor receiving notice mailed to a foreign address, you may file a motion
      Address                       asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                    United States bankruptcy law if you have any questions about your rights in this case.

  16. Copies of The Petition        Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101−7346.
      Must Be Served on The
      Following Parties             Securities and Exchange Commission, Northeast Regional Office, Woolworth Building,
                                    233 Broadway, New York, New York 10279.




Official Form 309F (For Corporations or Partnerships)        Notice of Chapter 11 Bankruptcy Case                            page 2




                                                                                                                                      48
           Case
            Case1-18-40816-nhl
                  1-18-40515-nhl Doc
                                  Doc100-1
                                      12 Filed
                                           Filed02/10/18
                                                 10/29/18 Entered
                                                           Entered02/11/18
                                                                   10/29/1800:16:52
                                                                            12:31:09
      Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 55 of 72 PageID #: 1135
                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-40515-nhl
90 West       Street LLC                                                                                   Chapter 11
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: ahoward                      Page 1 of 1                          Date Rcvd: Feb 08, 2018
                                      Form ID: pdfall                    Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 10, 2018.
db              90 West Street LLC,     1600 63rd St,    Brooklyn, NY 11204-2713
cr             +Oxford Finance LLC,    133 North Fairfax Street,    Alexandria, VA 22314-3229
9187433         Avi Lipschutz,    17 Van Winkle Rd,    Monsey, NY 10952-1334
9187434        +Duane Morris LLP,    Attn: Keri Linnea Wintle, Esq.,     100 High St Ste 2400,
                 Boston, MA 02110-1724
9187436         KCP Advisory Group,    2400 District Ave Ste 215,     Burlington, MA 01803-5242
9187437         Larry Lipschutz,    4775 Collins Ave Apt 901,    Miami Beach, FL 33140-5202
9187438         Massachusetts Department of Revenue,     PO Box 9564,    Boston, MA 02114-9564
9187440         Oxford Finance LLC,    Attn: John Toufanian, Esq,     133 N Fairfax St,
                 Alexandria, VA 22314-3229
9190305        +Oxford Finance LLC,    c/o John Robert Weiss,    Duane Morris LLP,    190 South LaSalle Street,
                 Suite 3700,   Chicago, IL 60603-3433
9187439         Oxford Finance LLC,    Attn: Portfolio Manager,    133 N Fairfax St,    Alexandria, VA 22314-3229
9190255        +Patricia H. Heer,    DUANE MORRIS LLP,    1540 Broadway,    New York, NY 10036-4086,
                 E-Mail: phheer@duanemorris.com,    Tel. 10036-4086
9187441         Treasurer/Tax Collector,    121 Glen Rd,    Wilmington, MA 01887-3500
9187442         Woodbriar Health Center,    90 West St,    Wilmington, MA 01887-3039
9187443         Ziggy Brach,   1600 63rd St,    Brooklyn, NY 11204-2713

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
9187435         E-mail/Text: cio.bncmail@irs.gov Feb 08 2018 18:27:05     Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
9190254           Oxford Finance LLC represented by
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 10, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 8, 2018 at the address(es) listed below:
              John Robert Weiss   on behalf of Creditor   Oxford Finance LLC jrweiss@duanemorris.com
              Kevin J Nash   on behalf of Debtor   90 West Street LLC KNash@gwfglaw.com, jstrauss@gwfglaw.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
              Patricia H Piskorski Heer   on behalf of Creditor   Oxford Finance LLC phheer@duanemorris.com,
               NYDocket@duanemorris.com
                                                                                            TOTAL: 4




                                                                                                                                         49
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                12 Filed
                                     Filed02/10/18
                                           10/29/18 Entered
                                                     Entered02/11/18
                                                             10/29/1800:16:52
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 56 of 72 PageID #: 1136
       


       81,7('67$7(6%$1.5837&<&2857
       ($67(51',675,&72)1(:<25.
       [
       ,QUH :HVW6WUHHW//&                             &KDSWHU
       
                                                             &DVH1R1+/
       
                                       'HEWRU
       [
       
            25'(56&+('8/,1*,1,7,$/&$6(0$1$*(0(17&21)(5(1&(
       
                :HVW6WUHHW//&WKH'HEWRUKDYLQJILOHGDSHWLWLRQIRUUHRUJDQL]DWLRQXQGHU
       &KDSWHURIWKH%DQNUXSWF\&RGHRQ-DQXDU\DQGWKH&RXUWKDYLQJGHWHUPLQHG
       WKDW D &DVH 0DQDJHPHQW &RQIHUHQFH ZLOO DLG LQ WKH HIILFLHQW FRQGXFW DQG SURSHU
       DGPLQLVWUDWLRQRIWKHFDVHLWLVKHUHE\
              25'(5('SXUVXDQWWR86&GWKDWD&DVH0DQDJHPHQW&RQIHUHQFH
       ZLOOEHKHOGE\WKHXQGHUVLJQHG%DQNUXSWF\-XGJHLQ&RXUWURRP&&DGPDQ
       3OD]D(DVW%URRNO\Q1HZ<RUNRQ0DUFKDWDPDQGLWLVIXUWKHU
              25'(5(' WKDWWKH'HEWRURUDQDXWKRUL]HG UHSUHVHQWDWLYHRI WKH'HEWRUDQG
       FRXQVHOIRUWKH'HEWRUVKDOOEHSUHVHQWDWWKH&DVH0DQDJHPHQW&RQIHUHQFHDQGVKDOOEH
       SUHSDUHGWRDGGUHVVWKHIROORZLQJPDWWHUV
                WKHQDWXUHRIWKH'HEWRU¶VEXVLQHVVDQGWKHUHDVRQIRUWKH&KDSWHUILOLQJ
                WKH 'HEWRU¶V ILQDQFLDO FRQGLWLRQ LQFOXGLQJ SRVWSHWLWLRQ RSHUDWLRQV DQG
                   UHYHQXH
               GHEWRULQSRVVHVVLRQILQDQFLQJ
               WKHXVHRIFDVKFROODWHUDO
               DQ\ VLJQLILFDQW PRWLRQV ZKLFK WKH 'HEWRU DQWLFLSDWHV EULQJLQJ EHIRUH WKH
                   &RXUWLQFOXGLQJEXWQRWOLPLWHGWRVDOHPRWLRQV
               PDWWHUV UHODWLQJ WR WKH UHWHQWLRQ RI SURIHVVLRQDOV LQFOXGLQJ DQ\ EURNHUV RU
                   DSSUDLVHUV
               WKHVWDWXVRIDQ\OLWLJDWLRQLQYROYLQJWKH'HEWRU
               WKHVWDWXVRIWKH'HEWRU¶VLQVXUDQFH
               GHDGOLQHVIRUWKHILOLQJRIFODLPVDQGDSODQDQGGLVFORVXUHVWDWHPHQW
               WKHXVHRIDOWHUQDWLYHGLVSXWHUHVROXWLRQLIDSSURSULDWH
               LIWKLVLVDVLQJOHDVVHWUHDOHVWDWHFDVHZKHWKHUWKH'HEWRULQWHQGVWRILOHD
                   SODQZLWKLQWKHWLPHDOORWWHGSXUVXDQWWR86&GDQGZKHWKHU
                   WKH'HEWRULQWHQGVWRFRPPHQFHDGHTXDWHSURWHFWLRQSD\PHQWV
               LIWKLVLVDVPDOOEXVLQHVVFDVHZKHWKHUWKH'HEWRUDQWLFLSDWHVEHLQJDEOHWR
                   VDWLVI\WKHGHDGOLQHVSURYLGHGE\86&H




       


                                                                                                            50
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                12 Filed
                                     Filed02/10/18
                                           10/29/18 Entered
                                                     Entered02/11/18
                                                             10/29/1800:16:52
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 57 of 72 PageID #: 1137
       


                   LI WKLV LV DQ LQGLYLGXDO &KDSWHU  FDVH ZKHWKHU WKH 'HEWRU DQWLFLSDWHV
                       VDWLVI\LQJWKH%DQNUXSWF\&RGHUHTXLUHPHQWVWKDWDSSO\WRVXFKFDVHV
                   WKHVFKHGXOLQJRIDGGLWLRQDO&DVH0DQDJHPHQW&RQIHUHQFHVDQG
                   DQ\RWKHUFDVHDGPLQLVWUDWLYHPDWWHUVDQGLWLVIXUWKHU
       
                  25'(5('WKDWWKH'HEWRUVKDOOILOHZLWKWKH&RXUWDQGVHUYHXSRQWKH2IILFHRI
       WKH8QLWHG6WDWHV7UXVWHHPRQWKO\RSHUDWLQJUHSRUWVGXULQJWKHSHQGHQF\RIWKLVFDVHWKDW
       WKH RSHUDWLQJ UHSRUWV VKDOO EH LQ WKH IRUP SUHVFULEHG E\ WKH2IILFH RI WKH 8QLWHG 6WDWHV
       7UXVWHH
V2SHUDWLQJ*XLGHOLQHVDQG5HSRUWLQJ5HTXLUHPHQWVIRU'HEWRUVLQ3RVVHVVLRQDQG
       7UXVWHHVIRUFDVHVSHQGLQJLQWKLV'LVWULFWDQGWKDWWKHRSHUDWLQJUHSRUWVVKDOOEHVHUYHG
       DQGILOHGRQRUEHIRUHWKHWKGD\RIWKHPRQWKIROORZLQJWKHUHSRUWLQJSHULRGDQGLWLV
       IXUWKHU
                  25'(5('WKDWXQH[FXVHGIDLOXUHWRDWWHQGDQ\&DVH0DQDJHPHQW&RQIHUHQFHRU
       WRILOHWLPHO\PRQWKO\RSHUDWLQJUHSRUWVLQFRPSOLDQFHZLWKWKLV2UGHUPD\FRQVWLWXWHFDXVH
       IRUFRQYHUVLRQRIWKLVFDVHWR&KDSWHURUGLVPLVVDORIWKLVFDVHSXUVXDQWWR86&
       DQGLWLVIXUWKHU
                  25'(5(' WKDW WKH &OHUN RI &RXUW JLYH QRWLFH RI WKLV 2UGHU WR WKH 'HEWRU LWV
       FRXQVHOWKH8QLWHG6WDWHV7UXVWHHDQGDOOFUHGLWRUVDQGSDUWLHVLQLQWHUHVW




                                                                          ____________________________
     Dated: February 7, 2018                                                   Nancy Hershey Lord
            Brooklyn, New York                                            United States Bankruptcy Judge


       
       


                                                                                                                 51
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                39 Filed
                                     Filed05/07/18
                                           10/29/18 Entered
                                                     Entered05/07/18
                                                             10/29/1813:02:06
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 58 of 72 PageID #: 1138

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re:                                                             Chapter 11

 90 West Street LLC,                                                Case No. 18-40515-NHL

                                              Debtor.
 --------------------------------------------------------x

                                      DECLARATION OF SERVICE

                  I, J. Ted Donovan, declare under the penalties of perjury pursuant to 28 U.S.C. §

 1746:

                  On May 4, 2018, I caused to be served the Order Shortening time for the Hearing

 on Debtor’s Motion to Approve Bidding Procedures, together with the Motion on creditors and

 parties in interest by Priority Overnight Federal Express delivery on those persons set forth in

 Schedule “A”, and by Overnight Mail on those person set forth in Schedule “B”, all marked for

 delivery on May 7, 2018 before 10:30 a.m.

                  I also served those parties set forth in Schedule “C” via E-Mail.

 Dated: New York, NY
        May 7, 2018

                                                             /s/ J. Ted Donovan




                                                                                                      52
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                39 Filed
                                     Filed05/07/18
                                           10/29/18 Entered
                                                     Entered05/07/18
                                                             10/29/1813:02:06
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 59 of 72 PageID #: 1139

 Schedule “A”

 Avi Lipschutz
 17 Van Winkle Rd
 Monsey, NY 10952-1334

 Duane Morris LLP
 Attn: Keri Linnea Wintle, Esq.
 100 High St Ste 2400
 Boston, MA 02110-1767

 KCP Advisory Group
 2400 District Ave Ste 215
 Burlington, MA 01803-5242

 Larry Lipschutz
 4775 Collins Ave Apt 901
 Miami Beach, FL 33140-5202

 Oxford Finance LLC
 Attn: Portfolio Manager
 133 N Fairfax St
 Alexandria, VA 22314-3229

 Oxford Finance LLC
 Attn: John Toufanian, Esq
 133 N Fairfax St
 Alexandria, VA 22314-3229

 Treasurer/Tax Collector
 121 Glen Rd
 Wilmington, MA 01887-3500

 Woodbriar Health Center
 90 West St
 Wilmington, MA 01887-3039

 Ziggy Brach
 1600 63rd St
 Brooklyn, NY 11204-2713

 Massachusetts Department of Health
 250 Washington Street
 Boston, MA 02108-4603

 KCP Advisory Group, LLC
 c/o John T. Morrier, Esq
 Casner & Edwards, LLP
 303 Congress Street
 Boston, MA 02210

                                                                                   53
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                39 Filed
                                     Filed05/07/18
                                           10/29/18 Entered
                                                     Entered05/07/18
                                                             10/29/1813:02:06
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 60 of 72 PageID #: 1140

 Oxford Finance LLC
 c/o Patricia H Piskorski Heer, Esq.
 Duane Morris LLP
 1540 Broadway
 New York, NY 10036-4086

 John Robert Weiss, Esq.
 Duane Morris LLP
 190 South LaSalle Street, Suite 3700
 Chicago, IL 60603

 Office of the US Trustee
 Attn: Marylou Martin, Esq.
 201 Varick St., Ste. 1006
 New York, NY 10014

 Schedule “B”

 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346

 Massachusetts Department of Revenue
 PO Box 9564
 Boston, MA 02114-9564

 Schedule “C”
 ziggyb@soundaroundusa.com

 JRWeiss@duanemorris.com

 morrier@casneredwards.com

 PHHeer@duanemorris.com

 sam@lanzar.com

 YCR@windsorglobal.com

 klwintle@duanemorris.com

 zisha@synergyhs.com

 larrl18@aol.com




                                                                                   54
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                45 Filed
                                     Filed05/30/18
                                           10/29/18 Entered
                                                     Entered05/30/18
                                                             10/29/1817:18:24
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 61 of 72 PageID #: 1141

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re:                                                             Chapter 11

 90 West Street LLC,                                                Case No. 18-40515-NHL

                                              Debtor.
 --------------------------------------------------------x

                                      DECLARATION OF SERVICE

                  I, Ina Petersen, declare under the penalties of perjury pursuant to 28 U.S.C. §

 1746:

                  On May 30, 2018, I caused to be served the Notice of Hearing on Debtor’s

 Motion for an Order Extending the Debtor’s Exclusive Periods to File a Plan of Reorganization

 and to Solicit Acceptances Thereto Pursuant to 11 U.S.C.§1121(d)(1), together with the Motion

 on creditors and parties in interest set forth in Schedule “A”, by regular mail by causing a true

 copy of same, enclosed in a fully paid wrapper properly addressed to such persons and/or entities

 to be deposited in an official depository under the exclusive care and custody of the United

 States Postal Service within the State of New York.



 Dated: New York, NY
        May 30, 2018

                                                             /s/ Ina Petersen




                                                                                                     55
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                45 Filed
                                     Filed05/30/18
                                           10/29/18 Entered
                                                     Entered05/30/18
                                                             10/29/1817:18:24
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 62 of 72 PageID #: 1142

 Schedule “A”

 Avi Lipschutz
 17 Van Winkle Rd
 Monsey, NY 10952-1334

 Duane Morris LLP
 Attn: Keri Linnea Wintle, Esq.
 100 High St Ste 2400
 Boston, MA 02110-1767

 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346

 KCP Advisory Group
 2400 District Ave Ste 215
 Burlington, MA 01803-5242

 Larry Lipschutz
 4775 Collins Ave Apt 901
 Miami Beach, FL 33140-5202

 Massachusetts Department of Revenue
 PO Box 9564
 Boston, MA 02114-9564

 Oxford Finance LLC
 Attn: Portfolio Manager
 133 N Fairfax St
 Alexandria, VA 22314-3229

 Oxford Finance LLC
 Attn: John Toufanian, Esq
 133 N Fairfax St
 Alexandria, VA 22314-3229

 Treasurer/Tax Collector
 121 Glen Rd
 Wilmington, MA 01887-3500

 Woodbriar Health Center
 90 West St
 Wilmington, MA 01887-3039

 Ziggy Brach
 1600 63rd St
 Brooklyn, NY 11204-2713



                                                                                   56
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                45 Filed
                                     Filed05/30/18
                                           10/29/18 Entered
                                                     Entered05/30/18
                                                             10/29/1817:18:24
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 63 of 72 PageID #: 1143

 Massachusetts Department of Health
 250 Washington Street
 Boston, MA 02108-4603

 KCP Advisory Group, LLC
 c/o John T. Morrier, Esq
 Casner & Edwards, LLP
 303 Congress Street
 Boston, MA 02210

 Oxford Finance LLC
 c/o Patricia H Piskorski Heer, Esq.
 Duane Morris LLP
 1540 Broadway
 New York, NY 10036-4086

 John Robert Weiss, Esq.
 Duane Morris LLP
 190 South LaSalle Street, Suite 3700
 Chicago, IL 60603

 Office of the US Trustee
 Attn: Marylou Martin, Esq.
 201 Varick St., Ste. 1006
 New York, NY 10014

 NY City Department of Finance
 345 Adams Street
 Brooklyn, NY 11201

 Illinois National Insurance Company
 80 Pine Street, 13th Floor
 New York, NY 10005




                                                                                   57
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                49 Filed
                                     Filed06/07/18
                                           10/29/18 Entered
                                                     Entered06/07/18
                                                             10/29/1813:03:08
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 64 of 72 PageID #: 1144

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re:                                                             Chapter 11

 90 West Street LLC,                                                Case No. 18-40515-NHL

                                              Debtor.
 --------------------------------------------------------x

                                      DECLARATION OF SERVICE

                  I, Ina Petersen, declare under the penalties of perjury pursuant to 28 U.S.C. §

 1746:

                  On June 7, 2018, I caused to be served the Notice of Deadline Requiring Filing of

 Proofs of Claim on or before July 30, 2018, together with the Proof of Claim on creditors and

 parties in interest set forth in Schedule “A”, by regular mail by causing a true copy of same,

 enclosed in a fully paid wrapper properly addressed to such persons and/or entities to be

 deposited in an official depository under the exclusive care and custody of the United States

 Postal Service within the State of New York.



 Dated: New York, NY
        June 7, 2018

                                                             /s/ Ina Petersen




                                                                                                      58
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                49 Filed
                                     Filed06/07/18
                                           10/29/18 Entered
                                                     Entered06/07/18
                                                             10/29/1813:03:08
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 65 of 72 PageID #: 1145

 Schedule “A”

 Avi Lipschutz
 17 Van Winkle Rd
 Monsey, NY 10952-1334

 Duane Morris LLP
 Attn: Keri Linnea Wintle, Esq.
 100 High St Ste 2400
 Boston, MA 02110-1767

 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346

 KCP Advisory Group
 2400 District Ave Ste 215
 Burlington, MA 01803-5242

 Larry Lipschutz
 4775 Collins Ave Apt 901
 Miami Beach, FL 33140-5202

 Massachusetts Department of Revenue
 PO Box 9564
 Boston, MA 02114-9564

 Oxford Finance LLC
 Attn: Portfolio Manager
 133 N Fairfax St
 Alexandria, VA 22314-3229

 Oxford Finance LLC
 Attn: John Toufanian, Esq
 133 N Fairfax St
 Alexandria, VA 22314-3229

 Treasurer/Tax Collector
 121 Glen Rd
 Wilmington, MA 01887-3500

 Woodbriar Health Center
 90 West St
 Wilmington, MA 01887-3039

 Ziggy Brach
 1600 63rd St
 Brooklyn, NY 11204-2713



                                                                                   59
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                49 Filed
                                     Filed06/07/18
                                           10/29/18 Entered
                                                     Entered06/07/18
                                                             10/29/1813:03:08
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 66 of 72 PageID #: 1146

 Massachusetts Department of Health
 250 Washington Street
 Boston, MA 02108-4603

 KCP Advisory Group, LLC
 c/o John T. Morrier, Esq
 Casner & Edwards, LLP
 303 Congress Street
 Boston, MA 02210

 Oxford Finance LLC
 c/o Patricia H Piskorski Heer, Esq.
 Duane Morris LLP
 1540 Broadway
 New York, NY 10036-4086

 John Robert Weiss, Esq.
 Duane Morris LLP
 190 South LaSalle Street, Suite 3700
 Chicago, IL 60603

 Office of the US Trustee
 Attn: Marylou Martin, Esq.
 201 Varick St., Ste. 1006
 New York, NY 10014




                                                                                   60
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                62 Filed
                                     Filed08/16/18
                                           10/29/18 Entered
                                                     Entered08/16/18
                                                             10/29/1816:59:37
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 67 of 72 PageID #: 1147




                                                                                   61
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                62 Filed
                                     Filed08/16/18
                                           10/29/18 Entered
                                                     Entered08/16/18
                                                             10/29/1816:59:37
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 68 of 72 PageID #: 1148




                                                                                   62
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                62 Filed
                                     Filed08/16/18
                                           10/29/18 Entered
                                                     Entered08/16/18
                                                             10/29/1816:59:37
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 69 of 72 PageID #: 1149




                                                                                   63
     Case
      Case1-18-40816-nhl
            1-18-40515-nhl Doc
                            Doc100-1
                                62 Filed
                                     Filed08/16/18
                                           10/29/18 Entered
                                                     Entered08/16/18
                                                             10/29/1816:59:37
                                                                      12:31:09
Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 70 of 72 PageID #: 1150




                                                                                   64
            Case 1-18-40816-nhl Doc 100-2 Filed 10/29/18 Entered 10/29/18 12:31:09
       Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 71 of 72 PageID #: 1151

   Information to identify the case:
   Debtor
                      22 Maple Street, LLC, et al,                     EIN 90−1027450
                      Name


   United States Bankruptcy Court Eastern District of New York
                                                                       Date case filed for chapter 11 2/14/18
   Case number: 1−18−40816−nhl



                             TRANSMITTAL OF ADDITIONAL RECORD ON APPEAL

TO THE CLERK, U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK:

A Notice of Appeal was filed on September 25, 2018 by Mark A. Frankel on behalf of Zisha Lipshutz, appealing Order
(A) approving and authorizing sale of substantially all of the Debtor's assets, document number 83.

Pursuant to Bankruptcy Rule 8010(b)(1), the following additional documents are being transmitted:
18−40515: Documents − 1,6,7,12,39,45,49,62.




Dated: October 29, 2018                                                        Robert A. Gavin, Jr., Clerk of Court


                                                                               By: s/Juliet Lecky

                                                                               Deputy Clerk
BLadroap.jsp [Transmittal of Additional Record on Appeal 04/17/17]
         Case 1-18-40816-nhl Doc 100-3 Filed 10/29/18 Entered 10/29/18 12:31:09
    Case 1:18-cv-05412-WFK Document 2-10 Filed 11/02/18 Page 72 of 72 PageID #: 1152

                                                    Notice Recipients
District/Off: 0207−1                        User: jlecky                      Date Created: 10/29/2018
Case: 1−18−40816−nhl                        Form ID: 770                      Total: 17


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Capital Funding, LLC
cr          KCP Advisory Group, LLC
jtadmdb     25 Oriol Drive, LLC,
jtadmdb     59 Coolidge Road, LLC
jtadmdb     20 Kinmonth Road, LLC,
cr          Zisha Lipshutz
intp        Blue Cross and Blue Shield of Massachusetts, Inc.
                                                                                                                  TOTAL: 7

Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee        USTPRegion02.BR.ECF@usdoj.gov
aty         J Ted Donovan          Tdonovan@gwfglaw.com
aty         Jeff J Friedman         jeff.friedman@kattenlaw.com
aty         Kevin J Nash          KNash@gwfglaw.com
aty         Mark A. Frankel          mfrankel@bfklaw.com
aty         Paige Barr Tinkham            paige.tinkham@kattenlaw.com
aty         William J. Hanlon          whanlon@seyfarth.com
                                                                                                                  TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          22 Maple Street, LLC, et al,      1600 63rd Street     Brooklyn, NY 11204−2713
r           Blueprint Healthcare Real Estate Advisors       191 N Wacker Drive       Suite 1680       Chicago, IL 60606
aty         John T. Morrier, Esq        Casner & Edwards, LLP       303 Congress Street       Boston, MA 02210
                                                                                                                  TOTAL: 3
